Citation Nr: 1028450	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  00-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Harold W. Youmans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served in the District of Columbia Air National Guard 
from February 1959 to February 1963 (with active duty service in 
the Air Force from October 1961 to August 1962), and in the 
United States Air Force Reserves from February 1963 to February 
1965.

This appeal was before the Board of Veteran's Appeals (Board) 
previously in November 2008 when it was remanded for additional 
development pursuant to a July 2004 Order by the United States 
Court of Appeals for Veterans Claims (Court).  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

When this case was last before the Board, it was remanded, in 
part, in order for the RO to provide the Veteran with notice of 
why his claim for service connection for a left shoulder injury 
was previously denied, and of the kind of evidence necessary to 
reopen the claim, consistent with the holding in Kent v. 
Nicholson.  

The record reflects that in December 2008, the RO sent the 
Veteran a letter, which attempted to provide appropriate Kent 
notice but did not.  Specifically, the letter did not provide the 
Veteran with the correct standard for new and material evidence.  
In this regard, the Board notes that the standard for new and 
material evidence changed on August 29, 2001.  Here, the Veteran 
filed his claim to reopen in August 1998; as such, the standard 
for new and material evidence that was in effect prior to August 
2001 is for application.  This error should be corrected.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with corrective notice 
that explains what information and 
evidence he must submit to reopen his 
claim for service connection for a left 
shoulder injury, consistent with the 
holding in Kent v. Nicholson.  
Specifically, provide him with an 
explanation of the meanings of "new" and 
"material" evidence within the context of 
his claim.  It is imperative that the 
notice include the standard for new and 
material evidence that was in effect prior 
to August 2001 (i.e. that new and material 
evidence is evidence not previously 
submitted, which bears directly and 
substantially on the specific matter under 
consideration, which is neither cumulative 
nor redundant, and which is, by itself or 
in combination with other evidence so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim).

2.	Then, after ensuring that any other 
actions are accomplished as may become 
necessary following any reply received to 
the notice provided in paragraph numbered 
one above, the Veteran's claim to reopen 
should be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate period of time to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


